UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-1(b)
RAS Citron, LLC
130 Clinton Road, Lobby B, Suite 202
Fairfield, NJ 07004
Telephone: 973-575-0707
Facsimile: 973-404-8886
Authorized Agent for Secured Creditor Ditech Financial
LLC

Aleisha C. Jennings (049302015)
In Re:                                                        Case No.:      17-36011-KCF
John P. Conklin,                                              Chapter:       13

         Debtor,                                              Hearing Date: June 12, 2019

                                                              Chief Judge:   Kathryn C. Ferguson
Melissa A. Conklin,


         Joint Debtor.

 NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY and CO-DEBTOR
                       RELIEF FROM STAY

                                    HEARING DATE AND TIME:
                                      June 12, 2019 at 9:00 A.M

                   ORAL ARGUMENT IS REQUESTED IN THE EVENT
                          OPPOSITION IS TIMELY FILED
TO:

Debtor-                    Debtors’ Attorney-       Trustee-              U. S. Trustee-
John P. Conklin            Brad J. Sadek            Albert Russo          US Dept of Justice
63 Guilford Place          Sadek and Cooper         CN 4853               Office of the US Trustee
Burlington, NJ 08016       1315 Walnut Street       Trenton, NJ
                           Ste 502                  08650-4853            One Newark Center
Joint Debtor-              Philadelphia, PA 19107                         Ste 2100
Melissa A. Conklin                                                        Newark, NJ 07102
63 Guilford Place
Burlington, NJ 08016



                                                                             BKY Case No. 17-36011-KCF
                                                                                      File Ref 19-280543
                                                                                         Notice of Motion
        PLEASE TAKE NOTICE that on June 12, 2019, at 9:00 a.m., or as soon thereafter as

counsel may be heard, RAS Citron, LLC, attorneys for Ditech Financial LLC, the within creditor

("Creditor"), shall move before the Honorable Kathryn C. Ferguson, United States Bankruptcy

Judge, at 402 East State Street, Trenton, N.J. 08608, Courtroom #2, for an Order pursuant to

under Bankruptcy Code section 362(d) for relief from the automatic stay as to certain property

and Co-Debtor Stay pursuant to 11 U.S.C. §1301 or, for costs and disbursements of this action,

and for such other and further relief as to the Court may seem just and proper.

        PLEASE TAKE FURTHER NOTICE that in support of the Motion, the undersigned shall

rely on the accompanying Certification in Support of Motion for Relief. A proposed form of

Order is also being submitted. A Memorandum of Law has not been submitted because the issues

raised by the Motion are not extraordinary or unusual necessitating the filing of legal briefs.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in the

Motion shall: (i) be in writing; (ii) specify with particularity the basis of the objection; and (iii) be

filed with the CLERK, UNITED STATES BANKRUPTCY COURT, Clarkson S. Fisher US

Courthouse, 402 East State Street, Trenton, NJ 08608, and simultaneously served on Secured

Creditor's counsel, RAS Citron, LLC, 130 Clinton Road, Lobby B, Suite 202, Fairfield, NJ

07004, so as to be received no later than seven (7) days before the return date set forth herein.

        PLEASE TAKE FURTHER NOTICE that unless objections are timely filed and served,

the Motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-1(a) and the relief

requested may be granted without a hearing.

        PLEASE TAKE FURTHER NOTICE that counsel hereby requests oral argument in

accordance with D.N.J. LBR 9013-1 (f) in the event opposition papers are timely filed.

                                                                                   BKY Case No. 17-36011-KCF
                                                                                            File Ref 19-280543
                                                                                               Notice of Motion
DATED: May 3, 2019   RAS Citron, LLC
                     130 Clinton Road, Lobby B, Suite 202
                     Fairfield, NJ 07004
                     Telephone: 973-575-0707
                     Facsimile: 973-404-8886

                     By: /s/ Aleisha C. Jennings __________
                     Aleisha C. Jennings, Esquire
                     Bar ID: 049302015
                     Email: ajennings@rasnj.com




                                             BKY Case No. 17-36011-KCF
                                                      File Ref 19-280543
                                                         Notice of Motion
